Dietrick Lewis Johnson Sr. REQEHVEDEM
# 1 983 1-078 CSQRT GF CR!M!NALAPPEMS
Beaumont FCC Complex (Med)

P.o. BOX 26040 AU§ 072815
Beaumont, Texas 77720 ` ` ,

&b@mc@s&a,@§ezk

Court of Criminal Appeals of Texas
P.O. Box 12308 Capitol Station August 3rd, 2015
Austin, Texas 78711-2308

RE; NO. WR-83,532-01

Dear Panel of Honorable Judge's:

l have forwarded you a Copy of my Addendum, to report and
recommendation of the United States Magistrate Judge, as
Exhibit-E, for the following"

"When State Assistant District Attorney; "Cynthia A.
Walker," entered the applicant's federal guilty plea into the
court's record, before; "Honorable Judge Scott J. Becker," on
November 28th, 2012, in District 219, Collin County, Texas.
Honorable Judge Becker reviewed the federal plea, reset matter's
before him, and allowed the applicant to be sentenced on his
parallel federal charges first. The Judge was biased against
applicant and prejudice ensued when the federal plea turned
the Judges mind and swayed his judgment."

Furthermore, the federal guilty plea was used as leverage
to give the applicant an upward departure from, forty (40),

to fifty (50) and finally to sixty (60) years once the federal

guilty plea was used as a Confession; "November 28th, 2012."

(1)

 

State and U.S. assistant district attorney's knowingly
and willingly committed fraud on the government, simply to get
a U.S. Magistrate Judge fact finding and recommendation denied.
This type of deceit got the guilty plea to stand, and setting
themselves up with slam dunks in both court's.
Applicant requested the prosecution to subpoena "Metro
Pcs phone records,“seeing that they wouldn't believe or take
his word for stressing his actual innocence, The court's record
will demonstrate for this court, that on "April 15th, 2013,"
in Case No. 219-81234-2012, the prosecution subpoenaed these
phone records. Therefore, the prosecution knew that the com-
plaining witness gave perjured-signed statement of important
facts, to the grand jury, and then suppressed the phone records.
State and U.S. assist. D.A.'s denied this applicant a right
to attack the complaining witness credibility; on the facts
in which she testified was false, that her general reputation
was bad, that she has previously made contradictory or incon-
sistent statements, and that she was biased and hostile.
Applicant was denied due process and equal protection of
law, when this exculpatory evidence was, and still to this day
is being withheld.
Applicant was transferred into federal custody without
ever coming before the court on these issues, all of his argu-
ments Writ of Habeas Corpus motion and Designating issues was

just swept under the rug, and never was presented to this court,

(2)

 

The enclosed is part of the reason why the section 11.07
and Designating issues was never presented to this court, the
newly appointed appeal counsel was ineffectivej when he allowed
this to happen and never notified this applicant to any of these
events.` Applicant's case just went away, after applicant filed
'a Civil Rights`violation against Collin County Sheriff's Dept.,
and Chief Deputy Adams contacted the court and district attorneys

office, regarding Civil Rights Case No. 4:14cv683.

Respectfully submitted,

 

 

( \ \
Dietrick ewis John on Sr.
19831-078
Beaumont FCC Complex (Med)
P.O. Box 26040
Beaumont, Texas 77720

NOTE: Exhibit-F is the response applicant got when requesting
Docket sheet's, discovery and/or any other documentation

stating what happened to this case.

(3)

’ EXhipic-E

lN THE UNITED STATES:DISTRICT'COURT
FOR THE EASTERN DISTRICT OF TEXAS`
SHERMAN'DIVISION

DIETRICK LEWIS JOHNSON, SR.
Defendant,

CIVIL ACTION NO. 4:14CV460

CRIM. NO. 4:12CR00080-

001

UNITED STATES OF AMERICA,
Plaintiff.

£OJCO§(UJCOJCO'JW)CUJ(O)CUJCO?

 

DEFENDANT JOHNSON'S ADDENDUM TO REPORT AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

 

,TO: HONORABLE JUDGE OF SAID COURT:

NOW COMES, Defendant; "Dietrick Lewis Johnson, Sr.,"
("Defendant"), pro se in this action, and files his Addendum,
to Report and Recommendation of United States Magistrate J ud ge.

n 0n November 29th, 2012 the Defendant filed a motion with

said Court to withdraw his guilty plea, after the state of Texas

entered his federad guilty plea as § Confession,_November 28th,

2012, in Defendant“s state parallel case in Collin County, Texas.

VFor a plea to be knowing and voluntary, 'the defendant'"

’must be advised of and understand the consequences of the

 

[guilty] plea.1 United States v. Gaitan, 954 F.2d 1005, 1011

(5th Cir. 1992)(quoting United States v. Pearson, 910 f§Zd 221,

 

223 (Sth Cir. 1990)). Defendant must have notice of the nature

(1)

"»'.

of the charges against him, he must understand the consequences
of his plea, and he must understand the nature of the constitu-
tional protections he is waiving: Matthew, 201 F.3d at 365.

For a guilty plea to be voluntary, it must "not be the product
of 'actual or threatened physical harm, or...mental coercion
overbearing the will of the Defendant’ or of state-induced
emotions so intense that the Defendant was rendered unable to
weigh rationally his options with the help of counsel." ld.

unoting Brady v. United States, 397 U.S. 742, 750, 90 S£Ct.

 

1463; 25 L. Ed. 2d 747 (1970)).

`NOTE: The government now contends that the Defendant was never
charged with weapon violations in their answer to 28 § 2255

'motion. Undisputed of facts, the evidence that was obtained

 

_by U. S. Marshal's, during an unconstitutional search of the
Defendant's locked, parked vehicle that was on private property.
lhey recovered a Rohm, Model 36, 132 Caliber revolver{.serial
No. 217456, which was submitted to the Grand Jury during their
independent role of investigation; "April 12th, 2012. _ The Grand
Jury returned;a 'True Bill' charging the Defendanét with the
`following Counts in a Superceding_lndictment: "Count-(l); 18
U.S.C. § 2119 of Car Jacking, Count (2); 18 U.S. C 924(c) for
possession of a firearm during and in relation to a crime of
violence, and Count-(3); 18 U.S.C. § 922(g)(1) for felon in
possession of a firearm." ' l l

KEY NOTE: Therefore; Defendant was not made aware of the true

nature of the crimes in which he was charged, and this effected

(2).

1
the validity of the waiver itself. The prosecution knew that

the Grand Jury's investigation and the charging instrument was
void. The fourth Amendment violation committed by the government
occurred against the Defendant when the illegally obtained fire-
arm was presented to.the Grand Jury, without verbal or signed

consent, or a signed warrant by any court to conduct a search

of any kind:

Emphases added: Defendant testified that his defense counsel;

"Denise S. Benson," never advised him of the consehuences that
his guilty plea would have on his parallel state case.` Defen-
dant further testified that he did not know his guilty plea
and factual statement could be admitted into evidence against q
him in the parallel state proceeding. Defendant further testi-
fied that had he known that his plea of guilty in this case
could be used against him in his state case, he would never‘
have pleaded guilty in the federal case.

Furthermore, before the government made its objection;

"march 18th; 2013," entering a declaration from the state, now

certifying that they wouid not use the defendant's federal plea

v 19 :,

.'~e »4

as a cdnfession in those state court proceedings. yOnNovember
28th, 2012, state assistant district attorney; "Cynthia A.
Walker?@§entered the federal guilty plea into the court's recdrd
to box the defendant into an pnconditionaf sixcy (60) year plea z
agreement, §

Therefore, U.S. and state assistant district attorney's

deceived this court, when they knowingly and willingly entered

(3)

 

a fraudulent objection and/or declaration, knowing it to be
false. Further, it's clear the assist. D;A.'s intent was to
defraud the court, just to get the United States Magistrate
Judge fact finding and recommendation (50) denied. The defen-
dant was denied his 14th Amendment to due process/and his Sth
Amendment to equal protection of the law. This also effected
the validity of the waiver itself.

For the record, on November 28th, 2012, five (5) months
prior to the government entering a fraudulent declaration.

The state prosecution postponed defendantds parallel Pre-Trial
hearing at 9:3© A.M., until 1230 F.M. that same afternoon, while
she drove to meet up with U.S. assist. D.A. to retrieve a copy
of the defendant’s federal guilty plea.

At the postponed 1230 P.M. Pre*Trial hearing; November
28th, 2012, before Honorable dudge; "Scott J. Becker,"'District
-219, Case No.'ZlQ-SlZBA-ZOLZ.- The state assist. D.A. entered
the defendant's federal guilty plea into the state court records)

to box the defendant into an unconditional sixty (601 year plea

agreement,
§ z § .§

'Undisputed of facts, defendant's defense counsel testified`

 

that the defendant had informed her that he wanted to enter

a plea in his state charges._;éor the record, if§that was the
case, why did the state prosecution plea offerFs go?from forty
(40), to fifty (50) and finally to sixty (60) Y?ars? Because

the defendant had not even thought about pleading guilty, until
‘his federal guilty plea was entered into the state court's record

as a confession. The federal guilty plea was used as a confes-|

(4)

sion, to box him into an unconditional sixty (60) year plea

agreement.

f

Defendant's defense counsel then testified, January 30th,
2013, during defendant's hearing to withdraw his guilty plea.
Further, that she could not recall ever having the conversation
with the defendant where they discussed the consequences of
his plea of guilty in his parallel state case. Ms. Benson testi-
fied that it is her practice to do so, but that she could not,
recall doing‘so`in this case.~ *‘ - rf

ln their supplemental briefs; neither party was able to
locate anyififth circuit case that addresses this situation.
The government does point out that "upon a showing of a 'fair
and just reason' a district court may permit a defendant to
withdraw a guilty plea at any time before sentencing." l The
court found that the facts of this case demonstrate a fair and
just reason to allow the defendant to withdraw his guilty plea.

The court also has the testimony of the.defendant's defense

counsel, Ms;;§§nson, that although she typically informs her

clients

v.

of this situation, she cannot recall doing so in this

m ,~

i*n

_*§

 

n 'fém;¥"=
m~

(6)

 

Exhibit-F

ANDREA STROH THOMPSON

District Clerk

con m P.O. Box 578
¢°" ~" COLL|N COUNTY McKinney, rean 75070

  

(972) 548-4320
972-424-1460 Ext. 4320 (Merro)

' May 06, 2015

Case Number: 219-81234-2012, 219-81235-2012 & 219-82905-2012

Dear M_r Diett'ick Johnson,

Please be advised that the Collin County District Clerk does not accept or reply to requests for
information from incarcerated individuals per statute:

Sec. 552.028. REQUEST FOR INFORMATION FROM INCARCERATED INDIVIDUAL. (a)
A governmental body is not required to accept or comply with a request for information from:

(1) an individual who is imprisoned or confined in a correctional facility; or (2) an agent of that
individual, other than that individual's attorney when the attorney is requesting information that

is subject to disclosure'under this chapter.
Your request is enclosed with this letter.

`\\\““\\"1\_¢"'~",,,,' ANDREA STROH THOMPSON
-~"3`\?\§,§....-.§9 ""',

§` @_,-"" "'-~_'9"'», COLLIN COUNTY DISTRICT CLERK
§Q"-~' -.."»,"

    

_ 9:.` .__."'§_o:_ signed; s/6/201s 5:4823 PM
40 . ‘\ ~\"` B '
,¢,,